DISSENTING OPINION.
I find myself unable to agree with the majority opinion in this cause.
The sole question for determination is whether or not the accident in which appellee was involved and his injuries resulting therefrom were the proximate result of his commission of a misdemeanor.
It is to be observed that the provisions for traffic regulations, which are set forth in the majority opinion, disclose that the appellee in approaching and entering the intersection here involved was not only obliged to stop before entering the intersection but was likewise required to yield the right of way to any vehicle within the intersection, or one approaching so closely thereto as to constitute an immediate hazard. If appellee had stopped, but having stopped, entered the intersection in disregard of his duty to yield the right of way, and such failure to yield the right of way was the proximate cause of the accident and resulting injuries, he is not in a position to recover compensation. If, therefore, the controlling facts compel the conclusion that his injuries would not have occurred except for a criminal violation *Page 289 
of the statutory provisions hereinbefore referred to, then such injuries were due to appellee's commission of a misdemeanor.
This court, in speaking on the question of proximate cause in the case of Tabor v. Continental Baking Company (1941),110 Ind. App. 633, 643, 38 N.E.2d 257, said:
"What is the proximate cause of an injury is ordinarily a question of fact for the jury. There can be no legal or proximate cause unless there is causal connection in fact."
Further referring to the question of proximate cause in the same case, we find this quotation with the supporting authorities:
"`There is no mystery in the doctrine of proximate cause. It rests upon common sense rather than legal formula. Expressed in the simplest terms, it means that negligence is not actionable unless it, without the intervention of any independent factor, causes the harm complained of. It involves of course the idea of continuity, that the negligent act continuously extends through every event, fact, act and occurrence related to the tortious conduct of the defendant, and is itself the logical and natural cause of the injury complained of. In the statement of the doctrine an intervening cause means not a concurrent and contributing cause, but a superseding cause, which is itself the natural and logical cause of the harm.'"
Without contradiction, stands the fact that appellee did not stop before entering the intersection. Also stands the uncontradicted fact that if he looked to the east for approaching traffic before entering the intersection he looked at a point from which he could not determine whether traffic was approaching said intersection from the east. From this point he continued *Page 290 
on, and entered the intersection without making any further effort to ascertain whether any traffic was approaching from the east. When he was approximately in the center of the intersection, he glanced to his right and for the first time saw the police car when it was within three or four car lengths away. He would not have seen the police car then except that his attention was attracted by the sound of screeching brakes. The foregoing facts are without dispute, and, in my opinion, are controlling on the question of proximate cause.
It is true that appellee testified that the police car was traveling at a speed of from 50 to 60 miles per hour, but when such testimony is considered in the light of his opportunity to judge the speed of the police car, I think it is wholly lacking in probative value. Under such circumstances, his testimony as to the speed of the police car cannot be made the basis for the contention that there is some evidence to support the finding that the collision and resulting injuries to him were not due to his commission of a misdemeanor. A finding cannot be supported by evidence that has no substantive value. As was said by the court in the case of Bailey v. Washington Theatre Company (1942),112 Ind. App. 336, 41 N.E.2d 819:
"Where there is legal evidence tending to support the finding of the jury, upon all material questions in issue, this court will not weigh the evidence or reverse the judgment on the weight of the testimony, unless it is of such a character that to believe it would involve an absurd or unreasonable conclusion.  Inland Steel Co. v. Harris (1911),  49 Ind. App. 157, 162, 95 N.E. 271; Bower v. Bowen, (1894),  139 Ind. 31, 36, 38 N.E. 326; Isler v. Bland (1889),  117 Ind. 457, 458, 20 N.E. 303."
Although the record contains the testimony of a disinterested witness that both vehicles, as they approached *Page 291 
the intersection, were traveling at the rate of 25 to 30 miles per hour, if we accept appellee's testimony as to his rate of speed, and that he approached and traveled through said intersection at a speed of from 5 to 8 miles per hour, then he had all the more timely opportunity as he approached and entered the south lane of the boulevard to observe any traffic coming from the east, and whether it was in such close proximity to the intersection as to create an immediate hazard if he were to proceed. Conceding appellee's rate of speed to be that fixed by his testimony, the physical surroundings as shown by the record conclusively show in my opinion that appellee had a sufficient view to have discovered the approach of the police car and likewise to have discovered that its proximity to the intersection constituted an immediate hazard to appellee's attempt to pass through said intersection. He did not stop and he did not look, but having entered said highway in criminal violation of a statute, he continued his willful misconduct in disregard of his duty to yield the right of way to the police car.
It is true that there was a conflict in the evidence as to the speed limit controlling traffic on the boulevard east of Sherman Drive. Conceding, however, for the sake of argument, that the police car, as it approached the intersection here involved, was being operated negligently and in violation of the speed limit, nevertheless it is apparent that the conduct of the State policeman was nothing more than a concurrent wrongful act along with the willful misconduct of the appellee, and the original wrong set in motion by the appellee remained the dominant cause, and therefore, the proximate cause of his injuries.
Upon the record I am unable to perceive how, from the facts and all the reasonable inferences to be drawn *Page 292 
therefrom, any reasonable conclusion can be reached in this cause except that appellee's injuries were due to his commission of a misdemeanor. I am therefore compelled to conclude that the award in this case should be reversed.
Crumpacker, J., concurs.
NOTE. — Reported in 46 N.E.2d 262.